Citation Nr: 1535958	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a double hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file is currently with the RO in Montgomery, Alabama.

In June 2010, the Veteran filed a substantive appeal (VA Form 9) in which he requested a Board hearing before a Veterans Law Judge sitting at the RO.  In September 2011, the Veteran requested a local hearing before a Decision Review Officer  (DRO) at the RO instead of a Board hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  In August 2013, a hearing was held before a DRO at the RO in Montgomery, Alabama.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims that he is entitled to service connection for a double hernia.  Specifically, he maintains that he sustained a double hernia from lifting heavy pots and pans while working as a food service attendant at the Barksdale Air Force Base in Louisiana.  He further avers that he underwent surgery for the double hernia at base hospital, after which he was placed on light duty until his separation from service.  Outside of the statements made by the Veteran and others known to him, there is no formal documentation of his claimed double hernia operation in service.

As noted above, in March 2014, the Board remanded the Veteran's appeal to obtain numerous outstanding VA treatment records and in-service treatment, clinical, and service personnel records.  With respect to service records, the March 2014 remand directed the AOJ to obtain, inter alia, the Veteran's clinical records of treatment and hospitalization at the base hospital of the Barksdale Air Force Base in Louisiana, and also service treatment records (including Surgeon General's Office and sick morning records) from October 1954 to August 1955 and from May 1956 and June 1956.  

In response, the AOJ made the following requests for such records:
* In April 2014, the AOJ placed a Personal Information Exchange System (PIES) O50 request for complete service treatment records and the entire personnel file.  The response to the April 2014 PIES request explained that the requested records are fire-related and directed the AOJ to submit an M05 request.
* Later in April 2014, the AOJ submitted a request for treatment records for "knees and back injuries" from the Barksdale Air Force Base dating from October 1954 to June 1956.  In a June 2014 response, the Barksdale Air Force Base stated that it could not located the requested records.
* In July 2014, the AOJ submitted a C01-V request for inpatient clinical records for a double hernia dating from October 1, 1954 to February 1, 1955 and from May 1, 1956 to June 30, 1956.  In response to this request, the AOJ was informed that such records were not located.
* In December 2014, the AOJ submitted an M05-V request for service medical records (including Surgeon General's Office and sick morning records) dating from January 1, 1955 to March 30, 1955, July 1, 1955 to September 30, 1955, and May 1, 1956 to July 30, 1956.  

With respect to in-service records, it appears that the development requested in the March 2014 remand is incomplete, either because the appropriate date ranges for records were not requested or because development has not yet been completed. 
* First, the AOJ should conduct another PIES C01-V request for inpatient clinical records for a double hernia dating from December 1, 1954 to December 31, 1954, and February 1, 1955 to August 31, 1955, the date range missing from the original July 2014 PIES C01-V request.  
* Second, the AOJ should submit another request to the Barksdale Air Force Base for clinical or treatment records related to the Veteran's alleged double hernia, the condition at issue in this appeal, not his knees or back.  
* Third, the AOJ should obtain and associate with the claims file all records development resulting with the December 2014 PIES request, which appears to have not yet been completed as the record contains no response to the December 2014 PIES M05-V request and a March 2015 Report of General Information reflects that no response had yet been received by the AOJ.  
* Fourth, the AOJ should also submit another PIES M05 request for service treatment records (including Surgeon General's Office and sick morning records) dating from October 1, 1954 to December 31, 1954 and from April 1, 1955 to June 30, 1955, the date ranges missing from the original December 2014 PIES M05-V request.

In addition, the March 2014 remand directed the AOJ to secure various VA treatment records, including from the Birmingham VA Medical Center from September 1956 to September 1999 and the Bessemer VA Clinic from September 1957 forward.  While no specific request was made to the Bessemer VA Clinic, it appears to fall under the umbrella of the Birmingham VA Medical Center.  Additionally, while records dated from March 1998 (and laboratory results dated from May 1989) onward from such facility were obtained, there was no response from the Birmingham facility indicating whether records dated prior to March 1998 were unavailable for either Birmingham or Bessemer.  Such should be corrected on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following service records: (a) the Veteran's clinical records of his treatment and hospitalization at the base hospital of the Barksdale Air Force Base in Louisiana, and (b) service treatment records (including Surgeon General's Office and sick morning records) from October 1954 to August 1955 and from May 1956 and June 1956, from any appropriate source.

In doing so, please perform the following development:

(a) Submit a PIES C01-V request for inpatient clinical records for a double hernia dating from December 1, 1954 to December 31, 1954, and February 1, 1955 to August 31, 1955;
(b)  Submit a request to the Barksdale Air Force Base for clinical or treatment records related to the Veteran's alleged double hernia;
(c) Associate with the claims file all records resulting with the December 2014 PIES request when such request is completed, including the response from the appropriate source to such request;
(d) Submit a PIES M05-V request for service medical records (including Surgeon General's Office and sick morning records) dating from October 1, 1954 to December 31, 1954 and from April 1, 1955 to June 30, 1955.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's double hernia from the Birmingham and Bessemer VA facilities from September 1956 until March 1998, and September 1957 onward, respectively.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.§ 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

